Citation Nr: 1433201	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of fracture of all toes of the left foot.  

2.  Entitlement to service connection for residuals of laceration of the right ring finger and hand, claimed as arthritis.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.  

4.  Entitlement to service connection for shingles .  

5.  Entitlement to service connection for residuals of a left shoulder injury.  

6.  Entitlement to service connection for a sleep disorder.  

7.  Entitlement to an initial compensable evaluation for sinusitis prior to, and in excess of 10 percent from March 30, 2010.  

8.  Entitlement to an initial compensable evaluation for bilateral defective hearing.  

9.  Entitlement to an initial compensable evaluation for eczema.  

10.  Entitlement to an initial compensable evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 10, 1971 to December 9, 2010, and from March 1972 to September 1980.  The Veteran also had more than 23 years of active and inactive duty for training in the Air Force Reserves.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from April 2008 and June 2010 RO decisions.  In April 2008, the RO, in part, granted service connection for sinusitis, bilateral defective hearing and eczema; each rated noncompensably disabling from November 8, 2007, and denied service connection for sleep disorder, hypertension, left foot toe fractures, right ring finger and hand lacerations, GERD, shingles and a left shoulder disability.  In June 2010, the RO granted service connection for hypertension, and assigned a noncompensable evaluation, effective from November 8, 2007.  The Board remanded the appeal for additional development in October 2013.  A videoconference hearing before the undersigned was held in March 2014.  

The issues of service connection for left foot toe fractures, right ring finger and hand lacerations, GERD and a left shoulder disability, and increased evaluations for bilateral defective hearing and eczema are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At the videoconference hearing in March 2014, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claims of service connection for a sleep disorder, shingles and an increased rating for sinusitis.  

2.  Since March 28, 2014, the Veteran's has been shown to have a history of diastolic blood pressure predominantly 100 or more and a systolic pressure predominantly 160 or more, and requires continuous medication for control of his hypertension; a history of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for service connection for a sleep disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The criteria for withdrawal of a Substantive Appeal for service connection for shingles by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

3.  The criteria for withdrawal of a Substantive Appeal for an initial compensable evaluation for sinusitis prior to, and in excess of 10 percent from March 30, 2010 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

4.  The criteria for an increased evaluation to 10 percent, and no higher, for hypertension are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Part 4, Diagnostic Code 7101 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Concerning the issue addressed in this decision, the Veteran is challenging the initial rating assigned for hypertension following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, after the December 2007 RO letter was sent to the Veteran, no additional notice under this law is necessary.  That notwithstanding, the Veteran was apprised of the rating criteria for hypertension in the statement of the case (SOC) promulgated in October 2010, and by the undersigned at the videoconference in March 2014.  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify the Veteran in the development of his claim.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review of the issue addressed in this decision may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also, 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA and available private medical records have been obtained and associated with the claims file.  The Board also has reviewed the Veteran's Virtual VA electronic records.  The Veteran also testified at a videoconference hearing before the undersigned in March 2014.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

As noted above, the Veteran testified a videoconference hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  With regard to hypertension, the Veteran was advised of the evidence required for a compensable evaluation and was given additional time to submit evidence in support his claim.  However, no additional evidence has been received from the Veteran, nor has he or his representative requested any additional time to do so.  

Furthermore, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  

Finally, the case has been subject to a prior Board remand.  In this case, the appeal was remanded to comply with the Veteran's request for a videoconference hearing, which was held in March 2014.  Accordingly, the Board finds that the RO complied with the October 2013 remand order and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the videoconference hearing, the Veteran indicated that he wanted to withdraw his appeal of the claims of service connection for a sleep disorder, shingles and an increased rating for sinusitis.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and the issues are dismissed.  

Increased Ratings

When, as here, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Hypertension

The Veteran contends that he takes medication to control of his hypertension and believes that he should be assigned a 10 percent evaluation for his service-connected disability.  

Historically, service connection was granted for hypertension by rating action in June 2010, based on a private physician's opinion that the Veteran's elevated blood pressure (BP) readings in service were the initial manifestations of his later diagnosed hypertension.  The RO assigned a noncompensable evaluation under DC 7101, on the basis that the Veteran required continuous medication for control of his hypertension, but did not have a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  

The Veteran's hypertension is rated under Diagnostic Code (DC) 7101, which provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires a diastolic pressure predominantly 110 or more; or systolic pressure of predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more.  A 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

At the hearing in March 2014, the Veteran testified that his BP readings were "all over the place" and that he has been tried on various medications with mixed results.  The Veteran reported that he tries to monitor his blood pressure daily at home and that he stops by his doctor's office about once a week to have it checked.  The Veteran testified that he would provide VA with copies of his doctor's recordings and was given 30 days additional time to do so.  In this regard, the Board notes that the Veteran did not provide any additional treatment records from his private physician.  However, he did submit a Blood Pressure Tracker report from a chain pharmacy, for readings taken twice a day over a two week period in March and April 2014.  The report showed 14 BP readings ranging from 160/100 to 164/103 over the two week period.  

Prior to the hearing, the medical reports of record did not show the Veteran had a diastolic pressure of predominantly 100 or more or a systolic pressure predominantly 160 or more either in service or at anytime subsequent thereto.  In fact, the Veteran was never shown to have a diastolic pressure of 100 or more in service, and had a diastolic pressure of 100 or more only four times since his discharge from service.  The Veteran's BP was 140/100 on a private report in January 1999; 159/101 on a private report in June 2004, 158/101 and 162/92 on a private report in September 2006, and 144/100 when seen by VA outpatient services in September 2010.  On the latter occasion, repeat BP readings were 140/98 and 135/85.  The Veteran also testified that his BP was 163/97 when seen by his private doctor on June 4, 2012.  Parenthetically, the Board notes that while the Veteran testified that he would provide VA with the latter private medical report as well as other private records documenting his BP readings, he did not provide VA with those records subsequent to the hearing.  

In light of the additional BP readings received from the Veteran in April 2014, the Board finds that the objective evidence supports the assignment of a 10 percent evaluation for hypertension.  However, the medical reports do not show a diastolic pressure of 110 or more, or systolic pressure of predominantly 200 or more at anytime during the pendency of this appeal.  Accordingly, an evaluation in excess of 10 percent is not warranted.  

Additionally, if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of a higher evaluation on an "extra-schedular" basis will be considered.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's hypertension is consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplates the degree of impairment caused by his hypertension, and provides for a higher evaluation for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  

Additionally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The Veteran's hypertension is well controlled with medication and the objective findings of record does not show or otherwise suggest that his hypertension, alone would preclude substantially gainful employment, nor does the Veteran allege otherwise.  


ORDER

The appeal of the claim of service connection for a sleep disorder is dismissed.  

The appeal of the claim of service connection for shingles is dismissed.  

The appeal of the claim for an increased rating for sinusitis prior to, and from March 30, 2010 is dismissed.  

An increased evaluation to 10 percent, and no higher, for hypertension is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  


REMAND

Concerning the claims of service connection for residuals of a laceration of the right ring finger and hand injury, GERD and a left shoulder disability, and increased ratings for bilateral defective hearing and eczema, the Board finds that additional development is necessary prior to appellate review.  

Initially, the Board notes that in a letter received in December 2007, the Veteran reported that he is in possession of all of his original STRs.  While the Veteran indicated that he submitted copies of all pertinent records along with his claim, the Board notes that the evidence submitted does not include any annual examination reports or his service enlistment and separation examination reports.  Accordingly, the Veteran should make copies of all of his STRs for his personal use, and submit all of the original STRs, including any STRs for his more than 20 years of reserve service, to VA.  

At the hearing, the Veteran testified that his hearing acuity had worsened since his last VA examination in January 2011.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the Veteran's expressed contention that his hearing loss has worsened, a new examination should be scheduled to evaluate the current severity.  

The Veteran also testified that he has outbreaks of eczema on average of about once a month and that it often involves his neck, arms, armpits, crotch and the back of his knees.  In light of the Veteran's testimony and the fact that his last VA skin examination was more than six years ago, the Board finds that a more current examination should be undertaken to determine the extent and severity of his service-connected eczema.  

Concerning the claims for a left shoulder disability, right ring finger laceration residuals and GERD, the Board notes that the Veteran did not report for VA examinations in May 2011 because he was out of town, and cancelled his rescheduled examinations in July 2011, because he could not take time off from work.  Although the evidentiary record indicated that the Veteran would contact the RO to reschedule, is not clear whether he was advised that it was his responsibility to contact VA to reschedule the necessary examinations to determine the nature and etiology of the claimed disabilities.  

In this case, the available STRs showed treatment for a laceration of the right ring finger and tendon in September 1973, and for gastroenteritis in January 1974 and December 1976.  Although the available STRs do not show treatment for any left shoulder problems, the Veteran testified that he injured his left shoulder when he hit a toe bar while riding his bike on a flight line at night in 1974/75, and that he was diagnosed with a rotator cuff tear on a private MRI in 1981, within one year of discharge from active service.  While the Veteran testified that he would provide VA with the private treatment records and MRI report, and was given additional time to do so by the undersigned, no such records have been received.  On remand, the Veteran should be asked to provide VA with all treatment records for any left shoulder problems since his discharge from service, including the 1981 MRI report.  

The available post service medical records showed that the Veteran was first treated for left shoulder problems in October 1998, at which time he reported an injury to the shoulder about six months earlier, and a history of left shoulder pain off and on for 22 years.  Although a private upper endoscopy in July 2005 was unremarkable for GERD, additional medical reports of record show a history of GERD and treatment with appropriate GERD medications.  

Finally, a private x-ray report, dated and received from the Veteran in April 2014, showed degenerative changes at the first carpal-metacarpal joint of the right hand.  The report indicated that the study was limited to the first finger due to digit overlap.  Parenthetically, the Board notes that the April 2014 x-ray study was received from the Veteran without a waiver of RO consideration.  As the appeal must be remanded on other grounds, the additional evidence should be reviewed by the AMC along with any evidence obtained as a result of this remand.  See 38 C.F.R. § 20.1304(c) (2013).  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service or to a service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013).  As the Veteran has never been examined by VA to determine the nature and etiology of the claimed disabilities, further development is necessary prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be undertaken to obtain the names and addresses of all health care providers who treated the Veteran for his right ring finger and hand, left shoulder, eczema, hearing loss or any gastrointestinal problems since his discharge from active service in 1980.  Of particular interest are all private records for left shoulder treatment in 1981, including the reported private MRI study, and any recent treatment records since March 2011 - the most recent medical reports of record.  After the Veteran has signed the appropriate releases, all available reports not already of record should be obtained and physically or electronically associated with the claims file.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA audiological examination to determine the current severity of his bilateral defective hearing.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  

3.  The Veteran should also be afforded a VA dermatology examination to determine the extent and severity of his service-connected eczema.  The claims file and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to the following:  

a)  Identify all affected areas, including the Veteran's neck, arms, armpits, crotch and back of his knees, provide a detailed description of any residual scarring, and indicate whether the predominant disability is residual scarring or active skin disease.  

b)  Indicate whether such symptoms as exudation or itching are constant, whether there are extensive lesions or marked disfigurement, and whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 months; the duration of any systemic therapy should be indicated.  

c)  Indicate the percentage of the exposed areas affected; the percentage of the entire body affected, and the percentage of each body part affected, i.e., each extremity and posterior and anterior trunk areas (separately).  (The description should include both percentage of total body surface and square inches or square centimeters of the skin affected).  

d)  With respect to the Veteran's neck, the examiner should indicate whether any of the following eight characteristics of disfigurement, are present:  

1)  Scar 5 or more inches (13 centimeters) in 
     length; 
2)  Scar at least one-quarter inch wide (0.6 cm) at 
     its widest part; 
3)  Scar surface or contour elevated or depressed 
     on palpation; 
4)  Scar adherent to underlying tissue; 
5)  Skin hypo- or hyper- pigmented in an area 
     exceeding 6 square inches (39 square cm);  
6)  Skin texture abnormal (irregular, atrophic, 
     shiny, scaly, etc.) in an area exceeding 6 
     square inches (39 square cm); 
7)  Underlying soft tissue missing in an area 
     exceeding six square inches (39 square cm); 
8)  Skin indurated and inflexible in an area 
     exceeding 6 square inches (39 square cm).  

The examiner should be advised that all manifestations must be addressed so that the Board may rate the Veteran's eczema in accordance with the specified criteria.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

4.  The Veteran should be scheduled for a VA gastroenterology examination to determine the nature and etiology of any identified disability.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  If a chronic gastrointestinal disorder is identified, the examiner should provide an opinion as to whether it is at least as likely as not that any identified disorder had its onset in service or is otherwise related to service, including the Veteran's presumed herbicide exposure?  

5.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any identified left shoulder and right ring finger and hand disability.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence, including any STRs and post service treatment records, the examiner should provide a response to the following:  

a)  Does the Veteran have a left shoulder disability at present?  If so, is it at least as likely as not that any identified disability had its onset in service or is otherwise related to service.  

b)  Does the Veteran have a right ring finger and/or hand disability at present?  If so, is it at least as likely as not that any identified disability had its onset in service or is otherwise related to service, including the laceration injury shown in the STRs?  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination reports.  The examiners should address the particulars of this Veteran's medical history and the relevant medical science as applicable.  If the examiners are unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiners should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the appropriate examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

6.  After the requested development has been completed, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


